DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The Amendment filed 12 October 2022 has been entered and considered. Claims 1-3 have been amended. Claims 4-19 have been added. Claims 1-19, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
Claim Interpretation
Applicants have not addressed the interpretation of the claims under 35 USC 112(f). The interpretation is maintained. 

Double Patenting
In view of the amendments to independent claims 1-3, the double patenting rejections are withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendments to claims 1-3, the rejections under 35 USC 112 are withdrawn. 

Prior Art Rejections
On page 6 of the Amendment, Applicants argue that the proposed combination of Brill and Vuong does not teach or suggest the newly added features of independent claims 1-3. Applicants do not provide any support or rationale in support of this argument. The Examiner submits that the new limitations are indeed taught by the combination of references, as mapped in the detailed rejection below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data input utility” and “data processing and analyzing utility” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “second type of data indicative of optical measurements on the patterned structure” and later recites “obtain optical measurements of the patterned structure”. It is unclear whether the “optical measurements” in these limitations are the same or different. 
Independent claim 2 recites “second type of data indicative of optical measurements on the patterned structure” and later recites “obtaining optical measurements of the patterned structure”. It is unclear whether the “optical measurements” in these limitations are the same or different. 
Independent claim 3 recites “scatterometry-based optical measurements” and later recites “obtaining scatterometry-based optical measurements of the patterned structure”. It is unclear whether the “scatterometry-based optical measurements” in these limitations are the same or different.
Claims 4-9 are rejected by virtue of their dependency on claim 1. 
Claims 10-15 are rejected by virtue of their dependency on claim 2.
Claims 16-19 are rejected by virtue of their dependency on claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/0090744 to Brill et al. (made of record in parent U.S. Patent Application No. 15/050,613; hereinafter "Brill") in view of U.S. Patent Application Publication No. 2004/0017574 to Vuong et al. (made of record in parent U.S. Patent Application No. 15/050,613; hereinafter “Vuong”).
As to independent claim 1, Brill discloses a system for use in inspection of patterned structures (Abstract discloses that Brill is directed to measuring parameters of a patterned structure), the system comprising: a data input utility for receiving first type of data indicative of image data on at least a part of a patterned structure ([0036] discloses that CD-SEM data is received; [0005] discloses that this data represents an image of the patterned structure on a wafer; [0029] discloses that the algorithm is performed by a computer system which is equivalent structure to the computer system 100 of Fig. 2A of the subject application which is interpreted as the corresponding structure for the claimed data input utility), a data processing and analyzing utility configured and operable for analyzing the image data, and determining geometrical information for at least one feature of a pattern in said patterned structure ([0058] discloses that geometric parameters of the patterned structure are derived from the CD-SEM data; see also [0039]-[0046]; [0029] discloses that the algorithm is performed by a computer system which is equivalent structure to the computer system 100 of Fig. 2A of the subject application which is interpreted as the corresponding structure for the claimed data processing and analyzing utility), and using said geometrical information for determining optical information for second type of data indicative of optical measurements on the patterned structure ([0048]-[0049] and [0058] disclose that the optical measurements comprising the CD-SEM data including the geometrical parameters derived therefrom are used to optimize parameters of a scatterometry profile based on scatterometry measurements; [0002] discloses that scatterometry measurements are non-image diffraction measurements; see also [0036]-[0038]); a scatterometric tool configured to obtain optical measurements of the patterned structure ([0036] discloses a scatterometry tool for obtaining measured data; [0002] discloses that such scatterometry based measurement is based on interpretation of diffracted light; thus, the measurements are optical).
Brill discloses that geometrical information including shapes and parameters are derived from image data and are used to optimize parameters of a scatterometry profile based on scatterometry measurements ([0048]-[0049] and [0058]). Although the geometrical information could be reasonably construed as a geometrical model and the scatterometry profile can be reasonably construed as an optical model, Brill does not explicitly use these terms. Thus, Brill does not expressly disclose that the geometrical information is a geometric model or that the scatterometry profile generated therefrom is an optical model. Thus, Brill does not expressly disclose that the data processing and analyzing utility is configured to perform a fitting of the optical measurements to the optical model to determine one or more parameters of the patterned structure, and use any of the determined parameters to optimize the geometrical model and thereby optimize the optical model. 
Vuong, like Brill, is directed to the inspection and characterization of structures on a wafer (Abstract) using both SEM imaging techniques ([0006] and [0045]) and scatterometry non-image diffraction techniques ([0007] and [0047]). Specifically, Vuong discloses imaging a wafer structure using SEM techniques and obtaining a characterization of the wafer structure therefrom ([0045]). The characterization of the structure profile describes geometric shapes in the structure, features like top-rounding, undercutting, T-topping, footing, notching, concavity, convexity, and also measurements of these features ([0045] and [0062]). Vuong further discloses that the structure characterization is converted into a profile model of critical dimensions CD of the structure ([0046]) and diffraction signals of the profile model are simulated ([0047-0051]). Vuong goes on to disclose comparing the simulated diffraction signals with measured diffraction signals to obtain a goodness of fit therebetween and to select parameters for adjustment ([0050-0052, 0038-0040]). Vuong further discloses that the selected parameters are adjusted to revise the structure characterization to get closer to the actual structure ([0052]). The process then iterates ([0052]) such that the profile model is adjusted and new diffraction signals are simulated ([0047-0051]). 
It would have been obvious to one or ordinary skill in the art at the time of the invention to modify Brill to use geometric features derived from the SEM image to form a geometric model, to convert the geometric model into an optical model described by simulated diffraction non-image signals from a scatterometric device, to fit diffraction measurements to the simulated diffraction signals to determine parameters, and to revise the parameters and iterate the process, thereby optimizing the geometric model and the simulated diffraction signals resulting therefrom, as taught by Vuong, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results.  The motivation for the proposed modification would have been to increase the accuracy of the profile which is compared to measured results.

Independent claim 2 recites a method comprising steps identical to those performed by the system recited in independent claim 1. Accordingly, claim 2, is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

As to independent claim 3, Brill discloses a method for use in inspection of patterned structures, the method comprising: (Abstract discloses that Brill is directed to measuring parameters of a patterned structure) receiving image data indicative of one or more images of at least a part of the patterned structure obtained by a scanning tool ([0036] discloses that CD-SEM data is received; [0005] discloses that this data represents an image of the patterned structure; [0007] and [0012] disclose that the image data is measured by a CD-SEM tool), processing and analyzing the image data and determining geometrical information for at least one feature of a pattern in said patterned structure ([0058] discloses that geometric parameters of the patterned structure are derived from the CD-SEM data; see also [0039]-[0046]), using said geometrical information and determining optical information for  scatterometry based optical measurements on a patterned structure, ([0048]-[0049] and [0058] disclose that the optical measurements comprising the CD-SEM data including the geometrical parameters derived therefrom are used to optimize parameters of a scatterometry profile based on scatterometry measurements; see also [0036]-[0038]) thereby enabling use of said geometrical information for interpreting scatterometry based measurements applied to the patterned structure progressing on a production line (claim 13 discloses that the scatterometry based measurements are applied to the structure while progressing on a production line); obtaining scatterometry-based optical measurements of the patterned structure ([0036] discloses a scatterometry tool for obtaining measured data; [0002] discloses that such scatterometry based measurement is based on interpretation of diffracted light; thus, the measurements are optical).
Brill discloses that geometrical information including shapes and parameters are derived from image data and are used to optimize parameters of a scatterometry profile based on scatterometry measurements ([0048]-[0049] and [0058]). Although the geometrical information could be reasonably construed as a geometrical model and the scatterometry profile can be reasonably construed as an optical model, Brill does not explicitly use these terms. Thus, Brill does not expressly disclose that the geometrical information is a geometric model or that the scatterometry profile generated therefrom is an optical model. Thus, Brill does not expressly disclose that performing a fitting of the scatterometry-based optical measurements to the optical model to determine one or more parameters of the patterned structure, and using any of the determined parameters to optimize the geometrical model and thereby optimize the optical model. 
Vuong, like Brill, is directed to the inspection and characterization of structures on a wafer (Abstract) using both SEM imaging techniques ([0006] and [0045]) and scatterometry non-image diffraction techniques ([0007] and [0047]). Specifically, Vuong discloses imaging a wafer structure using SEM techniques and obtaining a characterization of the wafer structure therefrom ([0045]). The characterization of the structure profile describes geometric shapes in the structure, features like top-rounding, undercutting, T-topping, footing, notching, concavity, convexity, and also measurements of these features ([0045] and [0062]). Vuong further discloses that the structure characterization is converted into a profile model of critical dimensions CD of the structure ([0046]) and diffraction signals of the profile model are simulated ([0047-0051]). Vuong goes on to disclose comparing the simulated diffraction signals with measured diffraction signals to obtain a goodness of fit therebetween and to select parameters for adjustment ([0050-0052, 0038-0040]). Vuong further discloses that the selected parameters are adjusted to revise the profile model to get closer to the actual structure ([0052]). The process then iterates ([0052]) such that the profile model is adjusted and new diffraction signals are simulated ([0047-0051]). 
It would have been obvious to one or ordinary skill in the art at the time of the invention to modify Brill to use geometric features derived from the SEM image to form a geometric model, to convert the geometric model into an optical model described by simulated diffraction non-image signals from a scatterometric device, to fit diffraction measurements to the simulated diffraction signals to determine parameters, and to revise the parameters and iterate the process, thereby optimizing the geometric model and the simulated diffraction signals resulting therefrom, as taught by Vuong, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results.  The motivation for the proposed modification would have been to increase the accuracy of the profile which is compared to measured results.

As to claim 4, the proposed combination of Brill and Vuong further teaches that the data processing and analyzing utility is configured to determine a contour of one or more features in a unit cell of the patterned structure ([0062] and Fig. 8 of Vuong discloses determining an outline of the shapes in the wafer structure to represent the profile model thereof; See also Fig. 1 which shows the measured features are within unit cells of the wafer structure). 
As to claim 5, the proposed combination of Brill and Vuong further teaches that the data processing and analyzing utility is configured to configure the geometrical model to includes defining a three-dimensional shape of one or more features of the unit cell ([0046-0047] of Vuong discloses that the structure characterization includes shapes of structures having 3 dimensional measurements; See also Fig. 1 which shows the measured features are within unit cells of the wafer structure). 
As to claim 6, the proposed combination of Brill and Vuong further teaches that the optical measurements are performed during production of semiconductor devices ([0091] of Vuong discloses that the measurements are captured as part of the fabrication process). 
As to claim 7, the proposed combination of Brill and Vuong further teaches that the first type of data indicative of image data are obtained by a scanning tool ([0029] of Brill and similarly [0045] of Vuong discloses that the image data is captured using a scanning electron microscope). 
As to claim 8, the proposed combination of Brill and Vuong further teaches that the scanning tool is a CD-SEM tool or an AFM tool ([0029] of Brill and similarly [0045] of Vuong discloses that the image data is captured using a scanning electron microscope (SEM) tool). 
As to claim 9, the proposed combination of Brill and Vuong further teaches that any of the determined parameters are used for process control during production of semiconductor devices ([0091] of Vuong discloses that advanced process control is performed using data from the optimized model; [0047-0052] of Vuong discloses the selected parameters are used for the optimization). 

Claims 10-15 recite features nearly identical to those recited in claims 4-9, respectively. Accordingly, claims 10-15 are rejected for reasons analogous to those discussed above in conjunction with claims 4-9, respectively.

Claims 16-19 recite features nearly identical to those recited in claims 4-6 and 9, respectively. Accordingly, claims 16-19 are rejected for reasons analogous to those discussed above in conjunction with claims 4-6 and 9, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663